Citation Nr: 0634134	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.  He died in April 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for the cause of the veteran's death.  In April 2003 and 
November 2005, the Board remanded the appellant's appeal for 
additional evidentiary development.

In October 2002, the appellant provided testimony in October 
2002 before the undersigned Veterans Law Judge at a hearing 
conducted in Washington, D.C.


FINDINGS OF FACT

1.  At the time of the veteran's death he was service-
connected for malaria (zero percent disabling), right calf 
gunshot wound residual (zero percent disabling), left ankle 
scar (zero percent disabling), and hysterical neurosis (100 
percent disabling).

2.  The veteran died in April 1999 due to an immediate cause 
of aspiration pneumonia, due to (or as a consequence of) 
remote CVA [cardiovascular accident] and septic shock.  An 
autopsy was performed.


3.  The preponderance of the competent evidence of record is 
against finding that the veteran's death was causally 
connected to his service-connected disabilities.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 
correspondence and in a November 2001 supplemental statement 
of the case (SSOC) fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claim was thereafter 
readjudicated in the May 2006 (SSOC), which informed the 
appellant notice of the type of evidence necessary to 
establish an effective date for the benefit sought.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, although perfect 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
did not occur, the content of the notices subsequently 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus, any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence that any VA error in notifying the appellant 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post 
service medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.


The appellant and her representative allege that the 
veteran's service-connected psychiatric disability either 
caused or aggravated his hypertension and cerebrovascular 
accident and therefore substantially contributed to the cause 
of his death.  It is requested that the appellant be afforded 
the benefit of the doubt.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

During the veteran's lifetime, he was service-connected for 
malaria (zero percent disabling), right calf gunshot wound 
residual (zero percent disabling), left ankle scar (zero 
percent disabling), and hysterical neurosis (100 percent 
disabling).  A May 1999 certificate of death listed the 
immediate cause of death as aspiration pneumonia, due to (or 
as a consequence of) remote CVA [cardiovascular accident] and 
septic shock.  On remand, terminal hospital records and an 
autopsy report, both from Sentara Bayside Hospital, were 
obtained and associated with the claim files.  On remand, 
treatment records from Sunrise Nursing Home were also sought.  
The appellant, however, did not return a VA Form 21-4142 
(supplied her in November 2005).  

The evidence of record fails to link any of the veteran's 
service-connected disabilities to his death.  To this, an 
opinion rendered by a VA cardiologist in January 2004, 
following careful review of the complete evidence of record, 
shows that the physician opined that the risk factors most 
likely to have contributed to his death (hypertension, 
coronary artery disease, strokes, and cardiac arrhythmia), 
all occurred more than 30 plus years after his service 
discharge.  The physician added that the veteran's service-
connected neurosis was not at least as likely as not related 
to the veteran's death.

Following the January 2004 VA medical opinion, additional 
evidence, including the veteran's terminal hospital records 
and an autopsy report, were associated with the record.  The 
evidence shows that the veteran was admitted to Sentara 
Bayside Hospital two days before his death.  On admission, he 
was shown to have multiple problems, including 
cerebrovascular insufficiency, previous cerebrovascular 
accidents, multi-infarct dementia, and the inability to 
swallow requiring tube feeding.  

The autopsy report, dated the day following the veteran's 
death, included the following final anatomic diagnosis:  
acute bronchopneumonia (bilateral) with methicillin resistant 
staphylococcus aureus, pulmonary congestion with edema, 
emphysema of the lungs, chronic passive congestion of the 
liver, congestive heart failure, atherosclerosis of the 
aorta, ischemic changes of the small bowel, trabeculation and 
focal hemorrhage of the bladder mucosa, chronic cholecystitis 
and cholelithiasis, and clinical history of cerebrovascular 
insufficiency and multi-infarct dementia).  


In March 2006, the VA physician who supplied the January 2004 
opinion, following review of the additional evidence of 
record, discussed above, opined that no change to her 
previously supplied opinion was necessary.

Accordingly, given that the VA opinion was based on a review 
of all of the evidence of record, and, of significant note, 
given that the record is devoid of any competent medical 
opinion which goes to prove that a disease or disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death, the Board finds that the preponderance of 
the competent evidence is against the claim.  Hence, service 
connection for the cause of the veteran's death is denied.

In reaching this decision the Board considered the 
appellant's and her representative's assertions governing the 
cause of death.  The record does not, however, indicate that 
they have any training or expertise in the field of medicine.  
Hence, their assertions of medical causation are not 
probative because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The claim is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


